  Case 15-31599       Doc 55    Filed 03/13/19 Entered 03/13/19 13:16:07            Desc Main
                                  Document     Page 1 of 3


                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

IN RE:                                       )      Chapter 7
                                             )
GLOBAL PARKING MANAGEMENT,                   )      Case No. 15-31599
INC.                                         )
               Debtor.                       )      Judge A. Benjamin Goldgar


                                CERTIFICATE OF NOTICE

       The undersigned, an attorney, certifies that he caused to be served a copy of the NOTICE
OF AMENDED TRUSTEE’S FINAL REPORT AND APPLICATIONS FOR COMPENSATION
AND DEADLINE TO OBJECT (NFR) on the attached service list, via the ECF court system, or by
enclosing same in an envelope addressed to them, with postage fully prepaid, and by depositing the
envelope in the U.S. Mail at 77 West Washington Street, Chicago, Illinois 60602, on this 13th day
of March, 2019.


                                                             /s/ David R. Herzog
                                                            Trustee in Bankruptcy
  Case 15-31599       Doc 55    Filed 03/13/19 Entered 03/13/19 13:16:07      Desc Main
                                  Document     Page 2 of 3


SERVICE LIST

VIA ECF

Patrick S Layng
Office of the U.S. Trustee, Region 11
219 S Dearborn St, Room 873
Chicago, IL 60604
USTPRegion11.ES.ECF@usdoj.gov

Surplus Properties Inc.
c/o Gregory K Stern
Gregory K. Stern, P.C.
53 West Jackson Blvd.
Suite 1442
Chicago, IL 60604
greg@gregstern.com

VIA REGULAR MAIL

Global Parking Management, Inc.                 Christopher J. Williams
1829 North Milwaukee Avenue                     Workers Law Office, P.C.
Chicago, IL 60647                               401 South LaSalle St. #1400
                                                Chicago, IL 60605-1039
Alfredo Sanchez
c/o Karen I. Engelhardt                         ComEd
230 W. Monroe St., #2600                        PO Box 6111
Chicago, IL 60606-4969                          Carol Stream, IL 60197-6111
Allison, Slutsky & Kennedy, P.C.                Comcast
230 West Monroe St., #2600                      41112 Concept Dr.
Chicago, IL 60606-4969                          Plymouth, MI 48170-4253
Amtrust North America                           Comcast
PO Box 318004                                   PO Box 3001
Cleveland, OH 44131-8004                        Southeastern, PA 19398-3001
Anastasia Elkina                                FDGL
1 Renaissance Place                             5565 Glenridge Connector NE
Palatine, IL 60067-3642                         Suite 2000
                                                West Palm Beach, FL 33420
Aramark Uniform Services
2334 South Michigan Avenue                      Innovative Parking Solutions LLC
Chicago, IL 60616-2105                          1829 North Milwaukee
                                                Chicago, IL 60647-4470
Chase
PO Box 15123                                    JP Morgan Chase Bank, N.A.
Wilmington, DE 19886-5123                       PO Box 659754
                                                San Antonio, TX 78265-9754
Chicago Department of Business Affairs
and Consumer Protection                         Joseph V. Grillo
121 North LaSalle St., Room 805                 3359 North Clifton
Chicago, IL 60602-1237                          Unit 1N
                                                Chicago, IL 60657-2224
  Case 15-31599      Doc 55      Filed 03/13/19 Entered 03/13/19 13:16:07   Desc Main
                                   Document     Page 3 of 3


Miguel Arriaga
5200 North Sheridan Road
Chicago, IL 60640-2532

Miguel Arriaga
c/o Karen I. Engelhardt
Allison Slutsky & Kennedy, P.C.
230 W. Monroe St., #2600
Chicago, IL 60606-4969

Roseanne Parone-Denigris
1637 West LeMoyne Street
Unit 1
Chicago, IL 60622-8654

Seyfarth Shaw LLP
55 East Monroe St., #4200
Chicago, IL 60603-5713

Sprint
PO Box 8077
London, KY 40742-8077

Strategic Funding Source, Inc.
1501 Broadway
Suite 360
New York, NY 10036-5503

Transfirst
12202 Airport Way
Suite 100
Broomfield, CO 80021-2596

Vonage
23 Main Street
Holmdel, NJ 07733-2136
